t c memo united_states tax_court william clovis williams petitioner v commissioner of internal revenue respondent docket no filed date william clovis williams pro_se martha j weber for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure the issue for decision is whether petitioner's earnings from his schedule c business activity are subject_to self-employment_tax under sec_1401 some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in ragley louisiana on the date the petition was filed in this case petitioner was a minister during he also operated a business which he referred to as neighborhood handyman the handyman business on a schedule c attached to his return petitioner reported a net profit from his handyman business in the amount of dollar_figure he did not report any liability for self-employment taxes with respect to this net profit in the statutory_notice_of_deficiency respondent determined that petitioner's earnings from his handyman business are subject_to self-employment_tax in paragraph of his answer respondent alleges that while the cover page of the notice_of_deficiency states a deficiency in the amount of dollar_figure the correct deficiency determined in the notice is dollar_figure petitioner and his wife wendy a williams filed a joint federal_income_tax return the notice_of_deficiency in this case was issued jointly to petitioner and mrs williams but mrs williams has not filed a petition in this matter and is not a party to this proceeding in williams v commissioner t c summary opinion this court addressed petitioner's various arguments we decided the same issue which is before us in this case in favor of respondent with respect to petitioner's taxable_year we there held although the income petitioner derived from his handyman business may have enabled him to sustain his ministry at moss bluff church of christ and to fulfill the obligation of supporting his family those reasons or motives do not cause the handyman business to be integral to the conduct of his ministry petitioner failed to show that his self-employment_income from the handyman business was earned with respect to services performed by him as a minister as required by sec_1402 petitioner failed to present evidence to show that the tenets or teachings of the moss bluff church of christ are opposed to private or public insurance programs petitioner further failed to show that he is a member of any other recognized religious sect or division thereof whose tenets or teachings oppose the acceptance of private or public insurance benefits moreover petitioner failed to produce any evidence that he completed and filed a form_4029 with the irs as required by the regulations to qualify for an exemption from self-employment_tax under sec_1402 g we find that this case is factually indistinguishable from williams v commissioner supra there has been no change in the applicable law and petitioner has not presented any additional arguments accordingly under the doctrine_of collateral_estoppel we hold that petitioner's earnings from his handyman business are subject_to self-employment_tax under sec_1401 - - see 333_us_591 62_tc_359 to reflect the foregoing decision will be entered for respondent
